DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 11-14 are allowable. The restriction requirement, as set forth in the Office action mailed on 11/1/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 15-24 is withdrawn. Claims 15-24, directed to a method of packaging a food product, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Therefore, Claims 15-24 have also been found to be allowable by the Examiner, along with Claims 1-9 and 11-14.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-9 and 11-24 are allowed. All prior rejections, including 112 2nd paragraph rejections and prior art rejections have been withdrawn in light of the claim amendments made, as set forth in the interview discussed on 6/13/2022. 
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with  Mr. Diederiks on 7/5/2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 6: line 3, deleted “second” after “a portion of each of the plurality of guide members.”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 15: line 13, after “contact the”, deleted “interior” and substituted therefor  - - inner  - -.
Explanation: Upon further consideration of the claims for allowance, the Examiner noted a minor discrepancy with claimed limitations in amended Claim 15, line 13, regarding language related to the inner surface of the at least one sidewall of the container. It is noted that Claim 15 as amended recites “inner” surface of container and Claims 1 and 2 recite “interior” surface of container, all of which is not a problem, but the language within the claims should be consistent. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As discussed in a prior interview with Applicant’s attorney of record, the claim amendments made overcame the prior art rejections as the closest prior art does not teach the limitations as recited in amended Claims 1 and now independent and amended Claim 2. In particular, the closest prior art does not teach the particulars of the claimed container of where the cup includes an upper rim defining an opening and including a downturned portion and where the plurality of guide members extend from the downturned portion along the sidewall of the cup and contact an interior surface of the at least one sidewall of the container to frictionally fit the cup within the container, as recited in Claim 1, and also does not teach the amended limitations recited in Claim 2, wherein the plurality of guide members includes a first tapered portion and a second portion, with the second portion leading to the upper rim of the cup. Applicant’s arguments, filed 6/13/2022, with respect to the prior art not teaching the claimed limitations as amended have been fully considered and are persuasive.  Therefore, the prior art rejections have been withdrawn. The prior art of Legace uses ribs on the cup within the container to provide strength, but is not concerned with frictionally fitting the cup within the container. Although the upper rim of the cup taught in Legace contacts an inner surface of the container, the upper rim does not have a downturned portion from which a plurality of guide members extend and contact an interior surface of the sidewall of the container to frictionally fit the cup within the container. The cup of Legace appears to fit suitably within the container and therefore one of ordinary skill in the art would not have been motivated to add further elements as claimed to the cup of Legace. The previously applied art of Mitrey teaches stackable cups that have a wedge on an outside surface of the cup, but as argued by Applicant, the wedge only connects the nested cups at the rim of each cup, and not along a sidewall. In addition, since Mitrey is attempting to solve an issue regarding stackable cups and the ability to easily separate them, one of ordinary skill in the art would not have looked to Mitrey to modify the cup design of Legace, as the packaged container of Legace is not using any stackable cups. Therefore, Applicant’s claimed packaged food product and associated method, all reciting the allowable subject matter, are free form the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/5/2022